Citation Nr: 1703758	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran submitted an original claim for service connection in November 2010.  In August 2011, the RO issued a rating decision denying the claim.  Thereafter, new and material evidence was received within one year of the decision.  See 38°C.F.R. § 3.156(b).  The RO again denied the claim in May 2012, and the Veteran subsequently perfected an appeal.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to his active service.

2.  The Veteran has credibly asserted that he has had ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to hazardous noise in service.

` 
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss disability is related to harmful noise exposure in service.  He also contends that he has had ringing in the ears since service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38°U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted his claim for service connection in November 2010.  Personnel records reflect that he was a store keeper with service aboard the aircraft carrier USS Shangri La.  At his Board hearing, the Veteran contended that he was exposed to loud noise in service, particularly on occasions when he would go onto the flight deck without ear protection.  The Board accepts his contention of harmful noise exposure in service.  See 38 U.S.C.A. § 1154(a).

At his August 1960 entrance examination, the Veteran scored a 15/15 on the whisper test, and no indication of hearing loss was noted.  At separation, in July 1964, the Veteran again scored a 15/15 on the whisper test.  However, audiometry testing was not performed.  No problems relating to the Veteran's ears or hearing were noted.

In August 2011, the Veteran underwent a VA audiological examination.  He reported that his hearing loss and tinnitus had existed since 1964, and described current symptoms of difficulty hearing and understanding speech and constant ringing in the ears.  Following his discharge, he reported working for 27 years with the DuPont Company as a service operator, and afterwards for the Postal Service for 4 years.  He reported using ear protection while at DuPont.  On audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
65
80
LEFT
10
15
50
60
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Based on these findings, a bilateral hearing loss disability for VA purposes is conceded.  See 38 C.F.R. § 3.385.

The examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.  A diagnosis of constant bilateral tinnitus, as likely as not associated with hearing loss, was also noted.  With respect to etiology, the examiner reviewed the claims file, including the Veteran's service treatment records documenting whisper test results at enlistment and separation; however, the examiner noted that the whisper test "is not an adequate test of hearing acuity."  The examiner opined that it was "less likely that the veteran's current hearing loss is due to military noise exposure" because an "adequate hearing test was not performed at the time of discharge."  The examiner further noted that the Veteran's DD-214 was "consistent with a low probability of noise exposure," and that although he reported in-service incurrence of hearing loss and tinnitus, "the VA does not allow opinions to be based purely on the veteran's recollection of events."

Also of record are three opinions from private audiologists.  The first, submitted in December 2010 by Dr. Gant, confirmed a diagnosis of bilateral hearing loss and tinnitus based on audiometry testing, and noted that it was "[at] least as likely as not that the hearing loss is due to military noise exposure."  The second opinion, submitted in March 2012 by Dr. Chesick, provided a more in-depth review of the claims file, and concluded, based largely on the Veteran's lay reports, that his hearing loss likely "began in the military due to noise exposure on the flight deck."  Dr. Chesick submitted another opinion in August 2013 reiterating her view that the Veteran's hearing loss was likely related to military noise exposure.

After reviewing the record, the Board first finds that the evidence is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to in-service noise exposure.  Consequently, service connection is warranted.  In short, although there is no documentation that a hearing loss disability manifested in service, the Veteran's competent, credible lay reports of periodically going onto the flight deck without ear protection and subsequent hearing loss, coupled with the opinions of Dr. Gant and Dr. Chesick indicating a probable link between his current hearing loss and in-service noise exposure, result in the positive evidence of record being at least evenly balanced against the negative evidence of record.  In this regard, the Board acknowledges the negative opinion provided by the VA audiologist; however, the Board notes that the VA audiologist's statement that "VA does not allow opinions to be based purely on the veteran's recollection of events" is simply contrary to the applicable law.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or service as an "absolute bar" to service connection).  As such, the opinion is entitled to little probative weight.  In sum, resolving doubt in the Veteran's favor, the Board finds that the evidence is in equipoise, and therefore the claim for service connection for a bilateral hearing loss disability will be granted.

With respect to the claim for tinnitus, the Board likewise finds that service connection is warranted.  As noted above, the Veteran has reported ringing in his ears since being exposed to aircraft noise in service.  These reports are consistent with the circumstances of his service aboard the USS Shangri La, an aircraft carrier.  Accordingly, the Board finds that his reports of loud noise exposure are highly credible.  In addition, the VA audiological examination findings confirm that the ringing in the ears observed by the Veteran was tinnitus.  As the Veteran reported that the ringing started during service, his credible assertions of ringing in his ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


